Citation Nr: 1641523	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, also claimed as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from September 1988 to September 1992.

This matter is on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1993, the RO denied a claim for service connection for a right knee disability (chondromalacia patella).

2.  The evidence received since the RO's July 1993 decision, which denied a claim for service connection for a right knee disability, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's July 1993 decision, which denied a claim for service connection for a right knee disability; the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a right knee disability in April 2010.
At the time of his last final denial, evidence of record included service treatment records and a VA examination.

Since the last final denial, evidence added to the record includes the Veteran's statements, private treatment records, and VA examinations.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a right knee disability is reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right knee disability has been received, to this extent, the appeal is granted.

REMAND

The Veteran contends that he has a right knee disability that is related to his service or to his service-connected left knee disability.

The Veteran's service treatment records are void of any diagnosed right knee disability.  However, post-service, private treatment records include a July 2010 report which reflects a history of bilateral knee pain since 1990 which was during the Veteran's active service.  Therefore, a remand is required to schedule a VA examination to determine the nature and etiology of any currently diagnosed right knee disability, to include whether it is related to a service-connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records, including any records Torrey Pines Orthopedic Physical Therapy, from December 2010 to the present.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

2.  After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any right knee disability.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a)  Diagnose any right knee disability. 

b)  Is it at least as likely as not (a 50 percent probability or greater) that any current right knee disability, had its onset in or is etiologically-related to the Veteran's active duty service?

c)  Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed right knee disability is (a) proximately due to or the result of the Veteran's service-connected left knee disability, or (b) aggravated or permanently worsened by his service-connected left knee disability?  If it is determined that the right knee disability is related to a service-connected left knee disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


